Citation Nr: 1227422	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO. 09-21 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of service connection for a bilateral knee disorder, to include as secondary to the service-connected low back disability. 

2. Entitlement to service connection for a bilateral knee disorder, to include as secondary to the service-connected low back disability. 

3. Entitlement to service connection for a bilateral foot condition, to include Achilles tendonitis, plantar fasciitis and pes planus, as secondary to a service-connected low back disability. 

4. Entitlement to a disability evaluation in excess of 40 percent for the service-connected low back disability.

5. Entitlement to an effective date earlier than March 26, 2007 for the grant of a 40 percent evaluation for the service-connected low back disability. 



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1982 to September 1982.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the RO in Baltimore, Maryland.  The jurisdiction of the claims file was subsequently transferred to the RO in Huntington, West Virginia. 

In the May 2007 rating decision, the RO assigned a 40 percent evaluation for the service-connected low back disability and denied her petitions to reopen claims of service connection for bilateral knee and foot disabilities. 

A review of the Virtual VA paperless claims processing system shows that additional VA treatment records from June 2009 to October 2009 are not contained in the claims file.  However, they are not pertinent to the issues on appeal.  

Further, in the May 2012 Supplemental Statement of the Case (SSOC), the RO listed the treatment records through September 2009 as evidence considered in its instant determination.  The other records from October 2009 pertain to the Veteran's discharge from a VA domiciliary for reasons unrelated to the issues on appeal. 

The Veteran testified at hearing before a Veterans Law Judge (VLJ) in March 2010; however, that VLJ is no longer with the Board. The law requires that the VLJ who conducted a hearing shall participate in making the final determination of the claim. 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  

In a June 2012 letter, the Veteran was offered the opportunity to appear for another hearing.  In June 2012, the Veteran responded that she did not want an additional hearing.  Therefore, the Board will adjudicate her claims. 

In June 2010, the Board remanded the case to the RO via the Appeals Management Center (AMC) for further development.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a bilateral knee disability was denied in an April 1983 rating decision of the RO.  She did not appeal that decision. 

2.  The evidence added to the record since the April 1983 decision is neither cumulative nor repetitive of that previously considered and raises a reasonable possibility of substantiating the claim of service connection for a bilateral knee disorder.   

3.  The Veteran is not shown have a bilateral knee condition that is due to an event or incident of her period of active service. 

4.  The Veteran is not shown to have a bilateral foot disorder that is due to an event or incident of her period of active service. 

5.  The Veteran is not shown to experience unfavorable ankylosis of the entire thoracolumbar spine. 

6.  Prior to March 26, 2007, the service-connected back disability is not shown to have been productive of a limitation of motion or a functional loss due to pain that was manifested by forward flexion of the thoracolumbar spine being restricted to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 


CONCLUSIONS OF LAW

1.  The evidence received since the April 1983 rating decision that denied service connection for a bilateral knee disorder is new and material for the purpose of reopening his claim.  38 U.S.C.A.§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

2. The Veteran's bilateral knee disability is not due to disease or injury that was incurred in or aggravated by service; nor may any be presumed to have been incurred therein; nor is it proximately due to or the result of, or chronically aggravated by a service connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011). 

3.  The Veteran's bilateral foot disability is not due to disease or injury that was incurred in or aggravated by service; nor is it proximately due to, or the result of, or chronically aggravated by a service connected disability. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 

4.  The criteria for the assignment of a rating higher than 40 percent for the service-connected low back disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14,4.40, 4.45, 4.71a including Diagnostic Code 5242 (2011).

5.  An effective date earlier than March 26, 2007 for the grant of a 40 percent evaluation for the service-connected low back disability is not assignable.  38 U.S.C.A. §§ 5107 , 5110 (West 2002); 38 C.F.R. §§ 3.400(o), 4.71a including Diagnostic Code 5242 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

With respect to the Veteran's petition to reopen her claim for service connection for a bilateral knee disability, VA has substantially satisfied its duties to notify and assist in this case, as required by the VCAA. Id. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision. See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

With regard to her remaining claims, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Because the Veteran's earlier effective date claim arises from her disagreement with the effective date following the grant of an increased evaluation, VA has no duty to notify her of this downstream effective date issue. See VAOPGCPREC 8- 2003, 69 Fed. Reg. 25180 (2004). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in April 2007. This letter advised the Veteran of what evidence was required to substantiate her claims, and of her and VA's respective duties for obtaining evidence. A follow up letter was issued in August 2011 which provided notice on how to substantiate a claim for an extra schedular evaluation. A second follow up letter was issued in April 2012 that provided notice on how to substantiate a claim based upon the theory of secondary service connection. The April 2007 and April 2012 letter provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

Her claims were then readjudicated in the May 2012 SSOC. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The duty to assist provisions of VCAA have been met. The claims file contains service treatment records (STRs), a transcript of her January 2009 Decision Review Officer hearing, a transcript of her March 2010 Board hearing, her lay statements, records from the Social Security Administration (SSA) and reports of post-service medical treatment. 

The RO provided the Veteran with VA examinations in September 2007, September 2008, and October 2010. The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. The examiners also provided rationales for their opinions. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

This case was remanded in June 2010 so that the RO could provide proper VCAA notice, obtain the Veteran's SSA records, and afford her examinations for her feet and knees.  Proper notice was issued in April 2012; her SSA records have been obtained, and a VA knees and feet examination was performed in October 2012. Thus, the Board is satisfied that there was substantial compliance with its remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board notes that the RO scheduled the Veteran for a VA examination to determine the current severity of her low back disability.  However, in March 2012 and April 2012 the Veteran informed VA that she wished to cancel her examination and would not report to any examination in the future. The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Further. under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. She has been given ample opportunity to present evidence and argument in support of her claims. 

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an informed disposition of the Veteran's appeal of this issue has been obtained to the extent possible, and the case is ready for appellate review.  General due process considerations have been satisfied by VA.  See 38 C.F.R. § 3.103 (2011). 


New and Material Evidence 

Although the RO appears to have addressed the Veteran's case on the basis of a reopened claim in its May 2012 SSOC, this determination is not binding on the Board.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

If the Board finds that no such evidence has been offered, that is where the analysis must end. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted). 

The Veteran asserts that she was not properly notified that her knee claim was denied because the April 1983 notification letter accompanying the rating decision listed the service connection claims being denied as "falling arches" and "back."  However, the accompanying April 1983 rating decision clearly stated that her knee claim was being denied.  It stated that the claim was "service connection for back injury, falling arches and bad knees" and found that, "[a]s neither falling arches or bad knees were noted on the last examination, service connection must be denied."  

In April 1983, the RO denied the Veteran's claim of service connection for a bilateral knee disability on the basis that no such disability was shown by VA examination.  She did not submit a Notice of Disagreement.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2011). 

Under 38 U.S.C.A. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim. King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions). 

However, the previously disallowed claim can be reopened by the submission of new and material evidence. See 38 U.S.C.A. § 5108.

Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply. Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

Since the April 1983 denial, the VA treatment records added to the record showed that she had been diagnosed with bilateral osteoarthritis of the knees.  As her claim was previously denied because no knee disabilities were diagnosed during her December 1982 examination, this constitutes new and material evidence. Reopening of the Veteran's the claim of service connection for a bilateral knee disability based on the receipt of new and material evidence is therefore warranted. Shade v. Shinseki, 24 Vet. App. 110 (2011) (holding that the phrase 'raises a reasonable possibility of substantiating the claim' in applicable regulation as "enabling rather than precluding reopening").


Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). 

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability. In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b) (2010); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability. Velez v. West, 11 Vet. App. 148, 158 (1998). 

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). 

The analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry.  

First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Bilateral Knee Disability

The Veteran contends that her bilateral knee disability was caused by her service connected low back disability. Alternatively, she asserts that her knee conditions were incurred in service and have persisted since that time.   

The nexus requirement of a service connection claim may also be satisfied by evidence that a chronic disease subject to presumptive service connection (here, arthritis) manifested itself to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In this case, presumptive service connection is not warranted because the evidence of record does not show that the Veteran was diagnosed with arthritis of either knee in first year after her separation from service.  At her VA examination in December 1982, the examiner stated that her knees were normal.  No other medical evidence of record shows that she was diagnosed with arthritis within one year of separation.  

As a result, the Board will address the theories of secondary and direct service connection. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).

First, the Board will address secondary service connection. The Veteran has a current diagnosis of osteoarthritis in both knees and has a service connected low back disability, thus satisfying the first and second elements of a secondary service connection claim. Wallin, 11 Vet. App. at 512. 

However, the third element of a secondary service connection claim, a nexus, is not satisfied. Id.  

In October 2010, the Veteran underwent a VA examination for the purposes of determining whether her bilateral knee condition was related to her service connected low back disability.  The Veteran reported being "paralyzed" on discharge and explained that she had to re-learn how to walk.  The examiner commented that an injury of such severity was not documented in her contemporaneous STRs. 

The examiner noted that the Veteran had an exaggerated response to any manipulation of her legs and knees, including an inappropriate response to light touch on soft tissue.  Further, she refused to extend her leg and then later did so inadvertently, indicating that she was capable of such a motion despite her refusal to do so.  The examiner observed that she exhibited an antalgic gait "...sometimes while walking but other[]times there was no abnormality of gait[.]"  

The examiner diagnosed osteoarthritis based upon an x-ray study and stated that there was significant psychiatric overlay, overreaction, and histrionic behavior throughout the examination.  

The examiner opined that the Veteran's knee disabilities were not caused or aggravated by her service-connected back condition because it was "pathologically not possible and "went" against all science" for a back problem to cause a knee problem.  The examiner observed that a knee condition can cause a back condition due to misalignment, postural differences, and abnormal weight bearing, but "not vice versa."  

There are no other medical opinions that support the Veteran's lay assertion of secondary service connection.  Thus, the October 2010 examiner's opinion is the only probative evidence and is against the Veteran's claim. 

Although the Veteran asserts that service-connected back disability caused her knee problems, her statements alone are not probative evidence for the purpose of establishing a link between these conditions.  She is competent to describe observable symptomatology such as pain. Layno v. Brown, 6 Vet. App. 465 (1994). 

To the extent that she is not competent to opine that her knee problems are caused by her service-connected back disability, the credibility of her statements need not be assessed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

Accordingly, the medical opinion of the VA examiner is the only competent evidence of record and is controlling.   Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the third element needed to establish secondary service connection is not satisfied, her claim must be denied.  Wallin, 11 Vet. App. at 512.

Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and service connection on a secondary basis is not warranted. 

Lastly, in addressing the question of direct service connection. The Veteran has been diagnosed with arthritis, as noted, and satisfies the first element of service connection.  Hickson, 12 Vet. App. at 253.  Her STRs are significant for complaints of knee pain.  In May 1982, she was seen three times for complaints of knee pain while running and marching and was diagnosed with chondromalacia and a pulled muscle.  She was told not to run or march for two weeks.  In June 1982 she complained that her knee pain had gotten worse and was sharp while running. She was prescribed physical therapy. She was treated again for knee pain in July 1982. Her in-service complaints of knee pain satisfy the second element of a service connection claim. Hickson, 12 Vet. App. at 253.  

At the December 1982 VA examination, shortly after service, she complained of having knee pain with bending and was referred for a special orthopedic examination. 

The VA examiner at that time observed that squatting and bending were normal. She could perform a toe and heel walk and extend both knees from a sitting position with no pain.  Her reflexes and ranges of motion were normal. Her knee joints were stable.  The examiner found that her knees were normal and did not diagnose a disability.  The results of the December 1982 examination provide evidence that tends to show that she did not have symptoms or pain on bending of the knees on examination or other manifestations that would establish the presence of related disability at that time.  

Although the Veteran is competent to report her observable symptoms such as knee pain, her statements are not found to be credible for the purpose of establishing a continuity of symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

The Veteran has made inconsistent statements about the onset of the claimed disability over time.  While in service, she complained of knee pain after marching and running.  At the March 2010 hearing, she testified that she hurt her knees during "tactical maneuvers," when she fell. She testified that her knees were very swollen and that she was rushed to the hospital for treatment. This is not confirmed by her contemporaneous STRs, which damages her credibility with respect to her statements about her knee disability. 

Her credibility is further damaged by the findings of VA examiners and treating health care providers who have noted exaggeration of symptoms when being treated for her knee disability.  

Because the Veteran has made assertions of a serious injury involving temporary paralysis that are not confirmed by contemporaneous medical evidence and has a medically documented history of exaggerating her symptoms, her assertion of a continuity of symptomatology are not found to be credible.  Hence, service connection based on the Veteran having a continuity of symptomatology is not warranted. 38 C.F.R. § 3.303(b). 

Lastly, the third element of a service connection claim, a nexus, is not satisfied. Hickson, 12 Vet. App. at 253. 

In June 2008, the VA examination diagnosed osteoarthritis. The examiner opined that she was diagnosed with chondromalacia patella in service due to running and marching and that this was not related to her arthritis. 

The examiner stated that the Veteran stopped running after six weeks because of pain and that pain from chondromalacia patella usually resolves "without any ongoing inciting stress to the knee."  The examiner reasoned that chondromalacia patella was "usually a self-limited condition, lasting from months to a few years, which resolve[d] slowly as fibrocartilage replaces the degenerating surface of the patella."  This opinion is probative evidence against the Veteran's claim.

The June 2008 examiner also noted that the Veteran's "work in retail sales for years more likely contributed to more stress to both joints rather than the short exposure to military training."  The Veteran has asserted that she never worked in retail sales and that this portion of the examination was incorrect. The evidence in the Veteran's claims file notes that she worked mostly in telemarketing sales as opposed to retail sales. Therefore, the examiner's statement may be incorrect, as it could have been assumed that the Veteran worked on her feet. Even if the examiner's statement that her knee disability was caused by her post service employment is discounted, the examiner's opinion regarding the self-limiting nature of her in-service injury is still probative. 

As noted, the Veteran is competent to report observable symptomatology.  However, her assertions regarding her knee disability have not been found to be credible due to several findings of exaggeration of symptoms and inconsistent reporting of the nature of her in-service injury, its severity, and how she was treated for it in service. 

Further, the Veteran is the claimant in this case, thus he has an interest in the outcome of that upon which he has opined. This interest in the outcome impacts negatively on his credibility and further reduces the weight of his opinion. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character"). Therefore, her assertions are not probative evidence in favor of her claim. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and her claim for service connection on a direct basis must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Bilateral Foot Disability

The Veteran contends that her bilateral foot disability, variably diagnosed as Achilles tendonitis, bilateral pes planus and bilateral plantar fasciitis, was incurred directly in service and has persisted since that time.  Alternatively, she argues that it was caused by her service-connected low back disability. 

The Veteran has been diagnosed with foot disabilities as discussed. This satisfies the first elements of both a direct and a secondary service connection claim. Hickson, 12 Vet. App. at 253; Wallin, 11 Vet. App. at 512. 

With regard to her claim based upon secondary service connection, she is currently service-connected for a low back disability, satisfying the second element of a secondary service connection claim. Wallin, 11 Vet. App. at 512.

However, the third element, a link between her bilateral foot disability and her service-connected back disability, is not satisfied. Id.  

In October 2010, the Veteran underwent a VA examination when the examiner found that her foot disability was not caused by her back disability because foot disabilities and/or Achilles tendon disability are not caused by disabilities of the back and that it was "pathologically not possible and [went] against all science." 

The examiner reasoned that foot conditions could cause back conditions due to misalignment, postural differences, or abnormal weight bearing, but "not vice versa."  Thus, the Board finds that this opinion to be supported by a sufficient rationale and is probative evidence against the Veteran's claim of secondary service connection. 

Although the Veteran has asserted that her back disability has caused her foot problems, the Board finds that her statements are not competent.  She is competent to describe observable symptomatology such as foot pain. Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the opinion of the VA medical examiner is only probative evidence and is controlling.  The third element of a secondary service connection claim is not satisfied, and the claim is denied on that basis. Wallin, 11 Vet. App. at 512.

As noted, the first element of a service connection claim has been satisfied. Hickson, 12 Vet. App. at 253.  Her STRs show that, in May 1982, she was seen three times for bilateral Achilles tendonitis.  She was given wooden shoes and placed on profile for 10 days.  She received physical and whirlpool therapy.  In June 1982, it was noted that her feet were "much improved" and she was given support stockings.  In July 1982, she complained of foot pain.  Thus, the second element of a service connection has been satisfied. Id. 

The Veteran asserts that her bilateral foot disability has been present since leaving service.  As noted, she is competent to describe observable symptoms such as pain. Layno v. Brown, 6 Vet. App. 465 (1994).  However, for the following reasons, her assertions are not  found to be credible.  

In December 1982, she was afforded a VA orthopedic examination and complained of having feet swelling after long periods of standing.  However, upon examination, she was able to toe and heel walk.  Her reflexes were normal, and the examination of her feet revealed no swelling and essentially normal arches. Arterial pulses were present.  Her movements of eversion and inversion were normal, and the examiner concluded that there was "[n]o evidence of foot pathology."   Thus, this evidence is against her assertions of experiencing a continuity of symptomatology. 

At a September 2008 VA examination, the Veteran reported falling off a truck and being so injured that she "could not move" on the following day and had to be taken to the hospital.  Significantly, the examiner noted that this trauma was not confirmed by the STRs.   

Moreover, at her October 2010 VA examination, the Veteran reported that she was unable to remember when her foot problems began.  To the extent that this statement does not support her assertions of having a continuity of symptoms since service, it damages the reliability of her lay assertions.  Further, without support in her earlier statements, she also reported that she was "paralyzed" at discharge and had to learn how to walk again. The examiner in turn questioned the reliability of these statement based on the STRs and her contemporaneous statements in service that  did not document such a serious injury. 

The Veteran is the claimant in this case, thus she has an interest in the outcome of that upon which he has opined. This interest in the outcome impacts negatively on her credibility and further reduces the weight of her opinion. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Because the Veteran has advanced current assertions of a serious injury involving temporary paralysis that are not confirmed by contemporaneous medical evidence including her own recorded statements, they are inconsistent and unreliable statements about the nature and extent of her symptoms during service.  She also has a medically documented history of exaggerating her symptoms.  Accordingly, her assertion are not credible for the purpose of establishing a continuity of symptomatology since service.  38 C.F.R. § 3.303(b). 

Finally, on this record, the nexus requirement for a claim of direct service connection is not satisfied.  Hickson, 12 Vet. App. at 253. 

In September 2008, the Veteran underwent a VA examination when the examiner discounted the credibility of her reports of sustaining a serious injury involving temporary paralysis.  The X-ray studies taken at the examination showed bilateral pes planus (flat feet), and the examiner noted that the Veteran had not been diagnosed as having flat feet in service.  

Upon examination, the Veteran reported having pain in the feet, as opposed to in the Achilles tendons. The examiner concluded that the Veteran did not have Achilles tendonitis, but had flat feet instead.  He opined that the condition was unrelated to military service because it was not detected during active service. 

In October 2010, the Veteran underwent another VA examination when the examiner noted that the records showed that she had been treated for Achilles tendonitis in service and, like the examiner in the September 2008, observed that contemporaneous medical records in service did not serve to document the Veteran's current assertions of  being paralyzed in service and needing to learn to walk again.  

The VA examiner added significantly that the Veteran could not remember the onset of her foot problems and denied being able to remember details of her injury because they was too painful. 

The examiner stated that the Veteran did not have Achilles tendonitis, noting that "distracted palpation" of the Achilles tendons showed no tenderness.  He added that, when the Achilles tendons were palpated while the Veteran was standing, she did not complain of discomfort, but "only when she [saw him] palpating the Achilles [did] she complain and then it [was] very exaggerated."  

The examiner noted that x-ray studies from June 2009 snowed no calcifications attributable to chronic tendonitis and that an MRI showed a normal Achilles tendon. 

The examiner diagnosed the Veteran with bilateral pes planus that was "developmental" and added that it was not worsened in service or shown to involve a superimposed disability.  The examiner noted that there was a significant psychiatric overlay noted during description of symptoms and added that the pathology of her pes planus was "minimal" and that there was no evidence of it until many years after service. 

The two medical opinions from the September 2008 and October 2010 VA examiners are probative evidence against the Veteran's claim.  At the earliest, her post-service treatment records note a diagnosis of bilateral Achilles tendonitis in February 2003 and subjective complaints of Achilles tendon pain in February 2007. It was also noted that she had bilateral plantar fasciitis in February 2007 and was asked to perform Achilles stretching as part of her treatment. 

The competent medical opinions are probative evidence against the Veteran's claim.  Each VA examiner opined that the current bilateral foot disability was not due to her period of active service, and the examiner in October 2010 also opined that her bilateral foot disability was not due to her service-connected back disability.   

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. 5107(b) regarding reasonable doubt are not applicable, and her claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Accordingly, on this record, service connection for a bilateral foot condition must be denied. 


An Evaluation in Excess of 40 Percent for the Service-Connected Low Back Disability

The Veteran contends that her low back disability is more severe than reflected by its current 40 percent evaluation.   

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011). 

When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran submitted her claim for an increased evaluation in March 2007. "The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

The law as to the evaluation of evidence and the standard of proof in Veterans' claims was reviewed earlier and will not be repeated here. 

The service-connected low back disability is currently evaluated as 40 percent disabling under Diagnostic Code 5242, degenerative arthritis of the spine. 38 C.F.R. § 4.71a.  

Spinal disabilities evaluated under Diagnostic Codes 5235-5243 are rated using the General Rating Formula for Diseases and Injuries of the Spine. Id.  Disabilities evaluated under DC 5243, intervertebral disc syndrome, may also be evaluated using the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. Id. 

For purposes of assigning evaluations under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2011).  

There is no evidence of record indicating the Veteran has ever had an incapacitating episode as defined by VA due to her low back disability. Therefore, the Formula for Rating Intervertebral Disc Syndrome does not apply. 

The criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under this formula, a 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  

Finally, a 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a. 

When, as here, an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

In April 2007 the Veteran underwent a VA examination and reported having constant back pain with right sided muscle spasm and radiating pain into her legs. She walked with an antalgic gait and wore a lumbar corset.  

The examiner noted that she displayed "exaggerated and superficial tenderness to palpation" of the lumbar spine.  Some "mild" right paravertebral spasm was noted. She stood with her spine in 20 degrees of forward flexion. Upon examination, her forward flexion was from 20 to 40 degrees with pain at 20 degrees; her extension was measured to be 0 degrees; her lateral flexion was 10 degrees, bilaterally; and her lateral rotation was 10 degrees, bilaterally.  She reported being unable to perform repetitive motion testing.  She complained of increased fatigue, pain, and weakness.  There was no sensory loss.  

The VA examiner stated that, "[a]ttempts to perform a more thorough and credible examination with several repetitions [was] not possible due to [the Veteran's] multiple expressions of pain."  

The examiner added that in January, February and April 2007, the VA orthopedic examinations noted a "good" range of motion and no pain with palpation in the midline or paraspinal muscles.  Based upon a March 2007 MRI, the Veteran was diagnosed with degenerative arthritis and degenerative disc disease of the lumbosacral spine with chronic lumbosacral strain. 

In September 2007, the Veteran underwent a second VA examination when the examiner noted that, when she reported the details of her initial injury, the details varied from one examination to another.  The examiner stated that the Veteran did not have incapacitating episodes of IVDS.  She did reported having flare ups that lasted for three weeks.  

Upon examination, there was objective evidence of spasm on the right and left sides of the spine, guarding, painful motion and tenderness. There was no atrophy or weakness.  Her spasm, tenderness, and guarding were not severe enough to cause abnormal gait or abnormal spinal contour.  She had normal posture, head position, and a slow but normal gait.  Her motor, sensory, and reflex examinations were all normal.  The examiner stated that the Veteran did not have ankylosis. 

The Veteran's range of motion was noted to be that of forward flexion performed to 45 degrees with pain from 20 degrees to 45 degrees.  Her extension was performed to 10 degrees with pain from 5 degrees to 10 degrees.  Her lateral flexion and rotation were performed to 15 degrees, bilaterally, with pain at the end points of motion.  

There was no additional limitation of motion following repetitive testing. The examiner noted that, "[p]rior to actual examination, during history taking, [the Veteran] displayed no significant difficulty standing from a sitting position.  During examination, subjective display of pain noted with same activity.  During examination any movement of legs elicited pain in [her] back.  After examination, while putting on ankle braces, no significant difficulty noted raising both extremities."  The examiner concluded that symptomatic lumbar disease was present, but there were also "exaggerated responses."  

The reports of the April 2007 and September 2007 VA examinations do not support the assignment of an increased evaluation for the service-connected low back disability. 

The VA treatment records from the appeal period do not show that the Veteran has ankylosis.  To the contrary, at January, February, and April 2007 orthopedic consults, her range of motion was described as "good." 

The Veteran reported having back pain at a May 2008 annual physical examination and stated that she wore a back brace.  Her back was noted to have normal curvature and mobility.  There was no pain or tenderness elicited.  The physician was unable to conduct a neurological examination "due to poor effort by the [patient]."  The Veteran reported being in too much pain to allow a neurological examination but she was "observed while in [the examiner's] office to move from one position to the next without any problems."  

At a May 2009 annual physical examination, the results were the same as in May 2008 except that her neurological examination results were normal. 

Based on a careful review the entire record, the Board finds that the Veteran does not suffer from ankylosis of the thoracolumbar spine.  Because she retains mobility in her spine, she does not manifest ankylosis of any form. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  

Further, it was noted in September 2007 and May 2008 that the Veteran was exaggerating her responses, and this damages the reliability of her statements.

The Board notes that the Veteran has complaints of pain.  However, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (August 23, 2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40. 

Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from her back disability does not equate to unfavorable ankylosis of the entire thoracolumbar spine.  

Her disability picture is sufficiently addressed by the currently assigned  40 percent evaluation. 38 C.F.R. § 4.71a.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and her claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described, the manifestations of the Veteran's low back disability is reasonably contemplated by the schedular criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine.  No examiner has reported an exceptional or exceptional disability picture with symptoms not represented in the rating schedule. 

In fact, the examiner found that the Veteran was exaggerating her symptoms.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  

Accordingly, the Board finds that a referral for extraschedular consideration is not in order.   


Total Rating Based Upon Individual Unemployability (TDIU)

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the evidence does not show that the Veteran's back disability has caused unemployability.  In July 2009, the SSA determined that she was disabled due to a combination of her back disability and her nonservice-connected knee disability and anxiety disorder.  At her September 2007 VA spine examination, the examiner concluded that the Veteran was not unemployable due to her back disability alone and reasoned that sedentary employment was possible. 

The examiner herself asserts that other mental and physical conditions contributed to her inability to maintain employment.  A November 2007 SSA assessment found that she was capable of doing her previous job, phone solicitation and marketing surveys.  Because there is no evidence of unemployability due to her back disability, further consideration of entitlement to a TDIU rating is not required. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  


Entitlement to an Effective Date Earlier Than March 26, 2007 for the Grant of a 40 Percent Evaluation for the Service-Connected Low Back Disability

The Veteran contends that a date earlier than March 26, 2007 should be assigned for the assignment of a 40 percent evaluation for the service-connected low back disability.  Specifically, she asserted at her January 2009 RO hearing that it should be one year prior to the date she filed her claim.  Having carefully considered the claim in light of the evidence of record and the applicable law, the Board finds that an earlier effective date is not assignable.  

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010). 
Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2011).  

The effective date of an award of increased disability compensation is the earliest date that it is factually ascertainable that an increase in disability has occurred, if a claim is received within one year thereof. Otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(1) (2011). 

Under the VA law and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a) ; 38 C.F.R. § 3.151(a). 

Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim. 38 C.F.R. § 3.155(a). 

As discussed, the service-connected low back disability is evaluated under Diagnostic Code 5242. 38 C.F.R. § 4.71a.  Prior to March 26, 2007, it was assigned a 10 percent evaluation.  A 40 percent evaluation is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine. Id. 

The effective date of March 26, 2007 was the date on which she filed her claim for increase. The rating itself was based upon the findings exhibited at the time of the April 2007 VA examination. 

The Board has reviewed the record to determine whether it was factually ascertainable during the year prior to March 26, 2007, that her low back disability met the criteria for a 40 percent evaluation under Diagnostic Code 5242. 

However, there are not many treatment records from the year prior to March 2007. Some of them confirm that she complained of back pain, but none contain information showing an increase in severity of the service-connected low back disability or actual range of motion studies or other evidence that her forward flexion of the thoracolumaber was limited to 30 degrees or less or that she was experiencing ankylosis. 

Hence, to the extent the April 2007 VA examination is the first date on which it was factually ascertainable that the Veteran's low back disability had increased in severity and met the criteria for a 40 percent evaluation, the date of claim or March 26, 2007 was earliest date that could be assigned under the law. 

Accordingly, by operation of law, the claim for an earlier effective date must be denied. 



ORDER

As new and material evidence has been received to reopen the claim of service connection for a bilateral knee disorder, the appeal to this extent is allowed.

Service connection for a bilateral knee disorder is denied. 

Service connection for a bilateral foot condition is denied.

An increased rating in excess of 40 percent for the service-connected low back disability is denied.

The claim for an effective date earlier than March 26, 2007 for the assignment of a 40 percent evaluation for the service-connected low back disability is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


